Citation Nr: 0414859	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from March 1953 to March 1957.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO rating decision which denied 
service connection for vertigo.  

The veteran's service medical records do not refer to 
vertigo.  The February 1957 separation examination noted no 
ear defects, and neurological evaluation was normal.  

Private treatment records from 1986 and later show treatment 
for several disorders including complaints of vertigo.  A 
December 1986 general history from the Mayo Clinic in 
Rochester, Minnesota indicated that the veteran was seen for 
an evaluation of wooziness, headaches and dizziness.  He 
reported that the symptoms had been more severe the previous 
August, but that they had persisted.  Another December 1986 
entry from such facility noted that the veteran reported that 
he started having dizziness and wooziness at the end of the 
previous July or beginning of August.  It was noted that he 
described a spinning feeling without nausea or accompanying 
symptoms.  He reported that the symptoms were relieved by 
changing his neck position.  The veteran stated that he would 
become very woozy and suffer severe dizziness if he shook his 
head quickly.  He also noted that he had suffered few 
headaches until the previous July and that he presently 
suffered recurrent tightness around the frontal region.  He 
reported ringing in the ears for 30 years.  The assessment 
was muscle tension headaches and cervical spondylosis without 
myelopathy.  A March 1997 operative report from Premier 
Ambulatory surgery noted that the veteran underwent a 
tympanostomy with tube removal, endoscopic ethmoidectomies 
for nasal antral windows and nasal polyps, and excision of 
concha bullosa times two.  The postoperative diagnoses were 
otitis media; chronic pan sinusitis; concha bullosa, 
bilateral; and left nasal polyps with obstructions.  

In a January 2002 statement, Simrata Sidhu, M.D., stated that 
he had reviewed the veteran's old records including those 
from the Mayo Clinic, as well as an audiological evaluation 
which revealed sensorineural hearing loss, and it was his 
opinion that the veteran's condition was of a very long 
standing duration and it was most likely triggered by events 
in 1955 as described in a December 2001 letter by the 
veteran.  The Board observes that in the December 2001 
letter, the veteran described an episode of noise trauma in 
1955.  He also discussed his dizziness.  It is unclear from 
Dr. Sidhu's statement whether he is referring to the 
veteran's hearing loss or to his dizziness.  

VA treatment records dated in February 2002 show treatment 
for several disorders.  A February 2002 entry noted that the 
veteran had a hearing deficit with tinnitus as well as 
dizziness associated with tinnitus which was becoming 
progressively worse.  The impression included hearing loss 
with tinnitus and made no reference to vertigo.  The Board 
observes that the reference to dizziness associated with 
tinnitus was apparently based on a history provided by the 
veteran.  

At a May 2003 VA audiology examination, the veteran gave a 
history of hearing loss and tinnitus since noise exposure in 
service.  He also gave a history of vertigo starting in about 
1984, for which he had an evaluation at the Mayo Clinic.  The 
examiner opined that military noise exposure contributed to 
the veteran's current hearing loss and tinnitus.

The veteran underwent a VA ear disease examination in May 
2003.  He gave a history of hearing loss and tinnitus 
problems, with loud noise exposure in service.  He also gave 
a history of being diagnosed with benign positional vertigo 
at the Mayo Clinic in 1985, and he reported his problems with 
dizziness had not been remarkable.  On current examination, 
impressions included bilateral sensorineural hearing loss, 
related to acoustic trauma in the military; and tinnitus, 
secondary to the hearing loss.  In a May 2003 addendum, the 
examiner noted impressions of bilateral sensorineural hearing 
loss, tinnitus, and vertigo.  The examiner commented that the 
veteran was diagnosed with benign positional vertigo many 
years ago and that he had very few occasions where he was 
symptomatic with the dizziness.  The examiner noted that the 
vertigo was apparently stable.  The Board notes that the 
examiner did not provide an opinion as to the etiology of 
vertigo.  

A June 2003 RO decision granted service connection for 
bilateral hearing loss and tinnitus.

In his August 2003 substantive appeal on the issue of service 
connection for vertigo, the veteran argued that it was 
possible that his long-standing condition of dizziness might 
be attributable to Meniere's disease, and he requested an 
additional VA examination.  

After a review of entire the record, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes obtaining any additional pertinent post-service 
medical records and providing him with a VA examination with 
an opinion as to the nature and etiology of claimed vertigo.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
vertigo.  The RO should then obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed vertigo.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current vertigo, including 
any relationship between current vertigo 
and the veteran's period of service.  The 
examiner should also opine as to whether 
or not any current vertigo was caused or 
permanently worsened by the veteran's 
service-connected bilateral hearing loss 
and tinnitus.  

3.  Thereafter, the RO should review the 
claim for service connection for vertigo.  
If the claim is denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


